Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The grammar is awkward in line 2 of claim 7 stating “the base wall being connection to   …”  Appropriate correction is required.  Changing “connection” to “connected” would be acceptable.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a product of an electrical box, classified in H02G 3/085.
II. Claims 15-20, drawn to a method of making a box, classified in B21D 51/52.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by casting a perimeter wall rather than by bending a pre-formed perimeter wall.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search burden is serious because search of product would be in different classes and subclasses than method.  Also, different search words and text for product than method.  The process steps of invention are not searched when the product is searched.  Likewise, the product elements are not searched when the process steps are searched.  There is a serious examination burden because the prior art would likely be different.  The claim evaluation, the comparison of the art to the claims, the analysis of rejections would all be different.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alex Kim on 2 August 2022 a provisional election was made with traverse to prosecute the invention of claims the product of the electrical box, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Karlin (US 2732090).
Karlin discloses an electrical box comprising: a perimeter wall having a plurality of sidewalls (four sidewalls), each sidewall being orthogonal to an adjacent sidewall, and wherein adjacent sidewalls of the plurality of sidewalls are directly adjoined by a rounded corner (see rounded corner of Fig. 1, 2, 6), a first end of the perimeter wall being mechanically interlocked (interlock between projections and grooves in corners) with a second end of the perimeter wall such that the first and second ends are coplanar [see annotated Fig. 2, especially line added to upper right corner designating a plane normal to base wall which is coplanar with right end (first end of perimeter wall) of top sidewall extending horizontally in Fig. 2 and top end (second end of perimeter wall) of the right sidewall extending vertically in Fig. 2]; and a base wall adjoined to the perimeter wall, the base wall and the perimeter wall defining an inner region of the electrical box.

    PNG
    media_image1.png
    576
    576
    media_image1.png
    Greyscale

Re claims 2-5, 10 and 11, the first end of the perimeter wall includes a first plurality of pins (projections of dovetail or half dovetail shape) and a first plurality of grooves (grooves of dovetail or half dovetail shape), and wherein the second end of the perimeter wall includes a second plurality of pins (projections of dovetail or half dovetail shape)  and a second plurality of grooves (grooves of dovetail or half dovetail shape), the first plurality of pins matingly received in, matingly interlocking with and mechanically interlocked with the second plurality of grooves, and the second plurality of pins configured to be matingly received in, matingly interlocking with and mechanically interlocked with the first plurality of grooves.  This joint is considered a dovetail joint.
Re claim 7, the base wall and perimeter wall form a monolithic structure and a one-piece construction, the base wall being connected to one of the sidewalls by a rounded corner (as Fig. 3 and 5 disclose fold lines 65-67 and 212-214 which would typically be bent 90 degrees to make the edge to be rounded and this connection includes the rounded corner of a sidewall with an adjacent sidewall).
Re claims 8 and 13, column 1, line 22 states “sheet metal.”
Re claim 9, Karlin discloses an electrical box comprising: a plurality of sidewalls (each sidewall comprising two adjacent sides of the four sides and the joint therebetween, there are two sidewalls in total and four sides), one or more sidewalls of the plurality of sidewalls being directly adjoined (one of the corner joints between the two sidewalls) to an adjacent, and orthogonally directed, sidewall of the plurality of sidewalls that by a rounded corner, and wherein at least one sidewall of the plurality of sidewalls comprising a first wall segment (one side of the two) and a second wall segment (the other adjacent side of the two), the first wall segment having one or more first joint segments (projections and grooves) that are at least mechanically interlocked with one or more second joint segments (projections and grooves) of the second wall segment such that the first wall segment is coplanar with the second wall segment  (see annotated Fig. 2 and same plane as mentioned previously); and a base wall adjoined to the plurality of sidewalls, wherein the plurality of sidewalls and the base wall define an inner region of the electrical box.
Re claim 12, the base wall and perimeter wall form a monolithic structure and a one-piece construction, the base wall being adjoined to the sidewalls by a rounded corner (as Fig. 3 and 5 disclose fold lines 65-67 and 212-214 which would typically be bent 90 degrees to make the edge to be rounded and this connection includes the rounded corner of a sidewall with an adjacent sidewall).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733